


117 HR 1597 IH: Southern Nevada Economic Development and Conservation Act
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1597
IN THE HOUSE OF REPRESENTATIVES

March 3, 2021
Ms. Titus (for herself, Mr. Horsford, Mrs. Lee of Nevada, and Mr. Amodei) introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To provide for conservation and economic development in the State of Nevada, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Southern Nevada Economic Development and Conservation Act. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Definitions.
TITLE I—Moapa Valley Tribal empowerment and economic development
Sec. 101. Transfer of land to be held in trust for the Moapa Band of Paiutes.
Sec. 102. Tribal fee land to be held in trust.
TITLE II—Clark County, Nevada
Sec. 201. Definition of public park under the Red Rock Canyon National Conservation Area Protection and Enhancement Act of 2002.
Sec. 202. Boundary adjustment to the Red Rock Canyon National Conservation Area.
Sec. 203. Boundary adjustment to the Rainbow Gardens Area of Critical Environmental Concern.
Sec. 204. Land disposal and public purpose conveyances.
Sec. 205. Revocation of Ivanpah Area of Critical Environmental Concern and establishment of special management areas.
Sec. 206. Relationship to the Clark County Multiple Species Habitat Conservation Plan.
Sec. 207. Designation of Maude Frazier Mountain.
Sec. 208. Availability of special account.
Sec. 209. Nevada Cancer Institute land conveyance.
TITLE III—Wilderness
Sec. 301. Additions to the National Wilderness Preservation System.
TITLE IV—Local government conveyances in the State of Nevada for public purposes
Sec. 401. City of Boulder City, Nevada, conveyance.
Sec. 402. City of Mesquite, Nevada, conveyance for the protection of the Virgin River watershed.
Sec. 403. Clark County, Nevada, conveyance to support public safety and wildfire response.
Sec. 404. Moapa Valley Water District, Nevada, conveyance to support access to rural water supply.
Sec. 405. City of North Las Vegas, Nevada, conveyance for fire training facility.
TITLE V—Implementation of Lower Virgin River watershed plan
Sec. 501. Implementation of Lower Virgin River watershed plan.
TITLE VI—Southern Nevada Limited Transition Area 
Sec. 601. Southern Nevada Limited Transition Area.
TITLE VII—Miscellaneous provisions
Sec. 701. Off-highway vehicle recreation areas.
Sec. 702. Water infrastructure conveyances for public purposes.
Sec. 703. Lower Las Vegas Wash weirs.
Sec. 704. Critical flood control facilities.
Sec. 705. Maximizing education benefits.
Sec. 706. Jurisdiction over fish and wildlife.
2.DefinitionsIn this Act: (1)CountyThe term County means Clark County, Nevada.
(2)Federal incidental take permitThe term Federal incidental take permit means an incidental take permit issued under section 10(a)(1)(B) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)(1)(B)) to—  (A)the Nevada Department of Transportation;
(B)the County; or (C)any of the following cities in the State:
(i)Las Vegas. (ii)North Las Vegas.
(iii)Henderson. (iv)Boulder City.
(v)Mesquite.  (3)Indian tribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). 
(4)Regional governmental entity; special account; unit of local governmentThe terms regional governmental entity, special account, and unit of local government have the meanings given the terms in section 3 of the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2344).  (5)SecretaryThe term Secretary means the Secretary of the Interior.
(6)StateThe term State means the State of Nevada. (7)TribeThe term Tribe means the Moapa Band of Paiutes of the Moapa River Indian Reservation, Nevada.
IMoapa Valley Tribal empowerment and economic development
101.Transfer of land to be held in trust for the Moapa Band of Paiutes
(a)In generalSubject to valid existing rights, including rights-of-way for construction, maintenance, and operation of the Moapa Valley Water District facilities, as depicted on the map entitled Moapa Valley Water District–Facilities and Land Conveyances and dated November 13, 2019, and existing rights-of-way for electric generation, transmission, distribution, and supporting facilities, all right, title, and interest of the United States in and to the land described in subsection (b) shall be— (1)held in trust by the United States for the benefit of the Tribe; and
(2)part of the reservation of the Tribe. (b)Description of landThe land referred to in subsection (a) is the approximately 41,055 acres of land administered by the Bureau of Land Management and the Bureau of Reclamation, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021.
(c)SurveyNot later than 60 days after the date of enactment of this Act, the Secretary shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a). (d)GamingLand taken into trust under this section shall not be eligible, or considered to have been taken into trust, for class II gaming or class III gaming (as those terms are defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).
(e)Water rights
(1)In generalThere shall not be Federal reserved rights to surface water or groundwater for any land taken into trust by the United States for the benefit of the Tribe under subsection (a). (2)State water rightsThe Tribe shall retain any right or claim to water under State law for any land taken into trust by the United States for the benefit of the Tribe under subsection (a).
102.Tribal fee land to be held in trust
(a)In generalAll right, title, and interest of the Tribe in and to the land described in subsection (b) shall be— (1)held in trust by the United States for the benefit of the Tribe; and
(2)part of the reservation of the Tribe. (b)Description of landThe land referred to in subsection (a) is the approximately 200 acres of land held in fee by the Tribe as generally depicted on the map entitled General Land Status, Moapa Band of Paiutes and dated September 2012.
(c)SurveyNot later than 180 days after the date of enactment of this Act, the Secretary shall complete a survey of the boundary lines to establish the boundaries of the land taken into trust under subsection (a). IIClark County, Nevada 201.Definition of public park under the Red Rock Canyon National Conservation Area Protection and Enhancement Act of 2002Section 102 of the Red Rock Canyon National Conservation Area Protection and Enhancement Act of 2002 (16 U.S.C. 460ccc–4 note; Public Law 107–282) is amended—
(1)by redesignating paragraphs (1), (2), and (3) as paragraphs (2), (4), and (5), respectively; (2)by inserting before paragraph (2) (as so redesignated) the following:

(1)Associated supportive useThe term associated supportive use means a use that supports the overall function and enjoyment of a public park.; and (3)by inserting after paragraph (2) (as so redesignated) the following:

(3)Public parkThe term public park includes land developed or managed by a partnership between Clark County, Nevada, and a private entity for recreational uses and associated supportive uses, including uses that require a fee for admittance or use of property within the public park.. 202.Boundary adjustment to the Red Rock Canyon National Conservation AreaSection 3(a) of the Red Rock Canyon National Conservation Area Establishment Act of 1990 (16 U.S.C. 460ccc–1(a)) is amended by striking paragraph (2) and inserting the following:

(2)The conservation area shall consist of approximately 246,990 acres of land, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021.. 203.Boundary adjustment to the Rainbow Gardens Area of Critical Environmental Concern (a)In generalThe boundary of the Rainbow Gardens Area of Critical Environmental Concern, as amended under the Las Vegas Resource Management Plan of 1998, is modified to exclude approximately 390 acres of land, as generally depicted on the map entitled Rainbow Gardens ACEC Boundary Adjustment and dated November 13, 2019.
(b)Availability of mapThe map described in subsection (a) shall be on file and available for inspection in the appropriate offices of the Bureau of Land Management. 204.Land disposal and public purpose conveyances (a)Land disposal (1)In generalSection 4(a) of the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2344; 116 Stat. 2007; 127 Stat. 3872) is amended, in the first sentence, by striking September 17, 2012 and inserting November 23, 2020.
(2)Mineral interestsThe following shall not constitute the unauthorized use of sand or gravel for purposes of the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2343) or the Clark County Conservation of Public Land and Natural Resources Act of 2002 (Public Law 107–282; 116 Stat. 1994): (A)The movement of common varieties of sand and gravel on a surface estate acquired under the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2343) or the Clark County Conservation of Public Land and Natural Resources Act of 2002 (Public Law 107–282; 116 Stat. 1994) by the owner of the surface estate for purposes including recontouring or balancing the surface estate or filling utility trenches on the surface estate. 
(B)The disposal of sand or gravel described in subparagraph (A) at an off-site landfill.  (b)Public purpose conveyances (1)DefinitionsIn this subsection:
(A)Eligible entityThe term eligible entity means the State, a political subdivision of the State, a unit of local government, or a regional governmental entity in the County. (B)Federal landThe term Federal land means any Federal land in the County—
(i)that is leased, patented, authorized as a right-of-way, or otherwise approved for use pursuant to the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), or any other applicable Federal law;  (ii)on which a permanent public facility has been or may be constructed; and
(iii)that is not— (I)under the jurisdiction of the National Park Service or the Department of Defense; or 
(II)managed as— (aa)a unit of the National Wildlife Refuge System;
(bb)a component of the National Wilderness Preservation System; or  (cc)a component of the National Landscape Conservation System. 
(2)Authorization for conveyanceSubject to valid existing rights and paragraph (4), on request by an eligible entity for the conveyance of a parcel of Federal land, the Secretary shall convey to the eligible entity by quitclaim deed, without consideration, terms, conditions, reservations, or stipulations, all right, title, and interest of the United States in and to the parcel of Federal land for any public purpose. (3)Map and legal description (A)In generalNot later than 180 days after the date of a request by an eligible entity for a conveyance of Federal land under paragraph (2), the Secretary shall file a map and legal description of the parcel of Federal land to be conveyed under that paragraph.
(B)Effect; availabilityEach map and legal description filed under subparagraph (A) shall— (i)have the same force and effect as if included in this Act; and
(ii)be on file and available for public inspection in the Las Vegas Field Office of the Bureau of Land Management. (C)ErrorsThe Secretary may correct any minor error in a map or legal description filed under subparagraph (A).
(4)Reversion
(A)In generalAs a condition of a conveyance under paragraph (2) and except as provided in subparagraph (B), the Secretary shall require that, if the parcel of the Federal land conveyed under that paragraph is no longer used for any public purpose for which the Federal land was conveyed, all right, title, and interest in and to the parcel of Federal land shall— (i)revert to the United States; or
(ii)on authorization by the Secretary, be disposed of by the eligible entity through a sale, lease, or other conveyance, in accordance with subparagraph (C). (B)ExceptionThe removal of sediment or minerals from a stormwater detention basin or from a parcel of Federal land conveyed under paragraph (2) shall be considered to be an authorized use.
(C)Requirements for sale, lease, or other conveyance
(i)Fair market valueThe sale, lease, or other conveyance of a parcel of Federal land by an eligible entity under subparagraph (A)(ii) shall be for fair market value. (ii)Disposition of proceedsAny gross proceeds received by an eligible entity from the sale, lease, or other conveyance of a parcel of Federal land under subparagraph (A)(ii) shall be deposited in the special account.
(D)Responsibility for remediationIf a parcel of Federal land reverts to the Secretary under subparagraph (A) and the Secretary determines that the Federal land is contaminated with hazardous waste, the eligible entity to which the Federal land was conveyed shall be responsible for remediation of the contamination of the parcel of Federal land. (5)Applicable lawAny lease, patent, or real estate transaction for Federal land conveyed under paragraph (2) is affirmed and validated as having been completed pursuant to, and in compliance with, the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.), the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.), and the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), for the construction of public schools, fire stations, parks, community centers, law enforcement facilities, flood control facilities, and other public infrastructure.
(6)Payment of costsThe Secretary shall pay for any administrative and real estate transfer costs incurred in carrying out the conveyances of Federal land under paragraph (2) using amounts from the special account. (c)Use of public-Private partnerships by units of local government for affordable housing (1)DefinitionsIn this subsection:
(A)Affordable housingThe term affordable housing means housing that serves individuals and families with a household income that does not exceed 120 percent of the area median income, including— (i)in the case of homes for sale, homes that retain affordability for future buyers through the use of perpetual resale or deed restrictions; and
(ii)a manufactured home community, if the manufactured home community is managed by— (I)a nonprofit organization; or 
(II)a resident-owned cooperative.  (B)Covered landThe term covered land means any parcel of Federal land in the County that is—
(i)acquired or conveyed by a unit of local government before, on, or after the date of enactment of this Act for public purposes; and (ii)subject to reversion to the United States if the acquired or conveyed Federal land is no longer used for public purposes.
(2)Use of covered land
(A)In generalAny covered land may be developed, financed, used, and maintained for public purposes, including affordable housing, by any entity operating in the County that has entered into a contract with the applicable unit of local government providing for the use of the covered land by the entity. (B)Exemption from notice of realty action requirementIf an entity seeks to use covered land for affordable housing purposes under subparagraph (A), the entity—
(i)shall not be required to comply with notice of realty action requirements with respect to the covered land; but (ii)before using the covered land for affordable housing purposes, shall provide, for a period of not less than 14 days, adequate public notice of the use of the covered land.
(C)ReversionIf covered land that is used for affordable housing purposes under subparagraph (A) ceases to be used for affordable housing or any other public purpose, all right, title, and interest in and to the covered land shall, at the discretion of the Secretary, revert to the United States.  (3)Acquisition of covered land for affordable housing purposesOn submission of an application to the Secretary by a unit of local government for the conveyance to the unit of local government of covered land for affordable housing purposes as authorized under section 7(b) of the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 111 Stat. 2349), not later than 90 days after the date of receipt of the application, the Secretary shall convey to the unit of local government, for consideration in an amount of not more than $1, all right, title, and interest of the United States in and to the covered land. 
205.Revocation of Ivanpah Area of Critical Environmental Concern and establishment of special management areas
(a)Revocation of Ivanpah Area of Critical Environmental ConcernThe designation by the Bureau of Land Management of the Ivanpah Area of Critical Environmental Concern in the State dated February 14, 2014, is revoked. (b)Establishment of special management areasThe following areas in the County are designated as special management areas:
(1)Stump springs special management areaCertain Federal land in the County administered by the Bureau of Land Management, comprising approximately 141,786 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Stump Springs Special Management Area. (2)Bird springs valley special management areaCertain Federal land in the County administered by the Bureau of Land Management, comprising approximately 39,282 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Bird Springs Valley Special Management Area.
(3)Desert tortoise protective corridor special management areaCertain Federal land in the County administered by the Bureau of Land Management, comprising approximately 42,974 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Desert Tortoise Protective Corridor Special Management Area, which shall take the place of and serve the purposes of the Ivanpah Area of Critical Environmental Concern revoked under subsection (a). (4)Jean lake special management areaCertain Federal land in the County administered by the Bureau of Land Management, comprising approximately 2,669 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Jean Lake Special Management Area.
(5)Gale hills special management areaCertain Federal land in the County administered by the Bureau of Land Management, comprising approximately 16,411 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Gale Hills Special Management Area. (6)California wash special management areaCertain Federal land in the County administered by the Bureau of Land Management, comprising approximately 8,203 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the California Wash Special Management Area.
(7)Bitter springs special management areaCertain Federal land in the County administered by the Bureau of Land Management, comprising approximately 61,711 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Bitter Springs Special Management Area. (8)Muddy mountains special management areaCertain Federal land in the County administered by the Bureau of Land Management, comprising approximately 32,250 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Muddy Mountains Special Management Area.
(9)Mesa milkvetch special management areaCertain Federal land in the County administered by the Bureau of Land Management, comprising approximately 8,430 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Mesa Milkvetch Special Management Area.  (c)PurposesThe purposes of a special management area designated by subsection (b) (referred to in this section as a Special Management Area) are—
(1)to provide for the conservation and recovery of the diversity of natural habitats and native species of plants and animals in the County covered by the Clark County Multiple Species Habitat Conservation Plan (including any amendments to the plan); and (2)to mitigate the impacts of—
(A)any amendment to the applicable Federal incidental take permit, as required by sections 17.22(b)(1) and 17.32(b)(1) of title 50, Code of Federal Regulations (or successor regulations); and (B)any amendments to the Clark County Multiple Species Habitat Conservation Plan under section 206.
(d)Management of special management areas
(1)In generalThe Secretary shall manage each Special Management Area— (A)in a manner that conserves, protects, and enhances the purposes for which the Special Management Area is established; and
(B)in accordance with— (i)this section;
(ii)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (iii)any other applicable law.
(2)UsesThe Secretary shall allow only uses of a Special Management Area that are consistent with the purposes for which the Special Management Area is established. (3)Motorized vehicles; new roads (A)Motorized vehiclesExcept as needed for emergency response or administrative purposes, the use of motorized vehicles in the Special Management Areas shall be permitted only on roads and motorized routes designated for the use of motorized vehicles in the management plan developed under subsection (i)(1)(A).
(B)New roadsNo new permanent or temporary roads or other motorized vehicle routes shall be constructed within the Special Management Areas after the date of enactment of this Act.  (e)Map and legal description (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare and submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a map and legal description of each Special Management Area.
(2)EffectA map or legal description filed under paragraph (1) shall have the same force and effect as if included in this Act. (3)CorrectionsThe Secretary may correct minor errors in a map or legal description filed under paragraph (1), if, before making a proposed correction, the Secretary submits to the County the proposed correction for review and approval.
(4)Public availabilityA copy of each map and legal description filed under paragraph (1) shall be on file and available for public inspection in the Las Vegas Field Office of the Bureau of Land Management. (f)Incorporation of acquired land and interestsAny land or interest in land that is acquired by the United States within a Special Management Area shall—
(1)become part of the Special Management Area in which the acquired land or interest in land is located; (2)be withdrawn in accordance with subsection (g); and
(3)be managed in accordance with— (A)this section;
(B)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (C)any other applicable law (including regulations).
(g)WithdrawalSubject to valid existing rights, and to rights-of-way for construction, maintenance, and operation of the Moapa Valley Water District facilities depicted on the map entitled Moapa Valley Water District–Facilities and Land Conveyances and dated November 13, 2019, all Federal land within the areas described in subsection (b) are withdrawn from— (1)all forms of entry, appropriation, and disposal under the public land laws;
(2)location, entry, and patent under the mining laws; and (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
(h)Cooperative management agreementNot later than 1 year after the date of enactment of this Act, the Secretary shall enter into a cooperative management agreement with the County that provides for the joint management of the Special Management Areas by the Secretary and the County, in accordance with— (1)this section;
(2)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and (3)any other applicable Federal law.
(i)Management plan
(1)In generalAs soon as practicable, but not later than 1 year, after the date on which the County is issued an amended Federal incidental take permit in accordance with section 206, the Secretary and the County shall— (A)develop a comprehensive cooperative management plan for the long-term protection and management of the Special Management Areas; and
(B)amend the 1998 Las Vegas Resource Management Plan to incorporate the provisions of the management plan for the Special Management Areas developed under subparagraph (A). (2)Interim managementDuring the period beginning on the date of enactment of this Act and ending on the date on which the management plan developed under paragraph (1)(A) and the amendment to the 1998 Las Vegas Resource Management Plan required under paragraph (1)(B) take effect, the Secretary shall not authorize the use of the Federal land described in subsection (b) for any activity contrary to the purposes described in subsection (c), including—
(A)disposal; (B)rights-of-way;
(C)leases, including utility-scale solar energy facilities; (D)livestock grazing;
(E)infrastructure development; and (F)mineral entry.
(j)Transportation and utility corridors
(1)In generalConsistent with this subsection, the management plan for the Special Management Areas developed under subsection (i)(1)(A) shall establish provisions, including avoidance, minimization, and mitigation measures, for ongoing maintenance of public utility and other rights-of-way in existing designated transportation and utility corridors within a Special Management Area. (2)EffectNothing in this section—
(A)affects the existence, use, operation, maintenance, repair, construction, reconfiguration, expansion, inspection, renewal, reconstruction, alteration, addition, relocation improvement funding, removal, or replacement of any utility facility or appurtenant right-of-way within an existing designated transportation and utility corridor within a Special Management Area;  (B)precludes the Secretary from authorizing the establishment of a new utility facility right-of-way within an existing designated transportation and utility corridor within a Special Management Area—
(i)in accordance with—  (I)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
(II)any other applicable law; and  (ii)subject to such terms and conditions as the Secretary determines to be appropriate; or
(C)prohibits access to, or the repair or replacement of, a transmission line within a right-of-way grant within a Special Management Area issued before the date of enactment of this Act. (k)EffectNothing in this section prevents or interferes with—
(1)the construction or operation of the Ivanpah Valley Airport authorized under the Ivanpah Valley Airport Public Lands Transfer Act (Public Law 106–362; 114 Stat. 1404); or (2)the Airport Environs Overlay District authorized under section 501(c) of the Clark County Conservation of Public Land and Natural Resources Act of 2002 (Public Law 107–282; 116 Stat. 2008) and section 3092(i) of the Carl Levin and Howard P. Buck McKeon National Defense Authorization Act for Fiscal Year 2015 (Public Law 113–291; 127 Stat. 3875). 
206.Relationship to the Clark County Multiple Species Habitat Conservation Plan
(a)Extension of habitat conservation planOn receipt from the County of a complete application for an amendment to the applicable Federal incidental take permit, as required by sections 17.22(b)(1) and 17.32(b)(1) of title 50, Code of Federal Regulations (or successor regulations), and an amended Clark County Multiple Species Habitat Conservation Plan which incorporates the Special Management Areas established by section 205(b) and the provisions of the management plan required under section 205(i)(1)(A), the Secretary shall, in accordance with this Act, the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and any other applicable Federal environmental laws— (1)credit approximately 353,716 acres of the land conserved and designated as Special Management Areas under section 205(b), as depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, as mitigation to fully or partially offset, as determined by the Secretary using the best available scientific and commercial information, additional incidental take impacts resulting from development of additional land within the County covered under the existing Clark County Multiple Species Habitat Conservation Plan or to be covered through an amendment to the Clark County Multiple Species Habitat Conservation Plan and Federal incidental take permit; and 
(2)extend the Clark County Multiple Species Habitat Conservation Plan and Federal incidental take permit for the maximum authorized duration, as determined by the Secretary. (b)Federal permit issuance criteriaBefore amending the Clark County Multiple Species Habitat Conservation Plan and extending the Federal incidental take permit under subsection (a), the Secretary shall ensure that the Federal incidental take permit issuance criteria required in sections 17.22(b)(2), 17.32(b)(2), and 222.307(c)(2) of title 50, Code of Federal Regulations (or successor regulations), are met.
(c)EffectNothing in this Act otherwise limits, alters, modifies, or amends the Clark County Multiple Species Habitat Conservation Plan. 207.Designation of Maude Frazier Mountain (a)In generalThe peak of Frenchman Mountain in the State located at latitude 36°10′45″ N, by longitude 114°59′52″ W, shall be designated as Maude Frazier Mountain.
(b)ReferencesAny reference in a law, map, regulation, document, record, or other paper of the United States to the peak described in subsection (a) shall be considered to be a reference to Maude Frazier Mountain. 208.Availability of special accountSection 4(e)(3)(A) of the Southern Nevada Public Land Management Act of 1998 (Public Law 105–263; 112 Stat. 2346; 120 Stat. 3045) is amended—
(1)in clause (ii), by striking the Great Basin National Park, and other areas and inserting the Great Basin National Park, the Tule Springs Fossil Bed National Monument, and other areas;  (2)in clause (x), by striking and at the end;
(3)by redesignating clause (xi) as clause (xii); and (4)by inserting after clause (x) the following:

(xi)development and implementation of sustainability and climate initiatives in Clark County, Nevada, in accordance with a cooperative agreement with a unit of local government or regional governmental entity; and. 209.Nevada Cancer Institute land conveyance Section 2603(a)(3) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1118) is amended by inserting , or any successors in interest before the period at the end. 
IIIWilderness
301.Additions to the National Wilderness Preservation System
(a)DesignationSection 202(a) of the Clark County Conservation of Public Land and Natural Resources Act of 2002 (16 U.S.C. 1132 note; Public Law 107–282; 116 Stat. 1999) is amended— (1)in paragraph (3), by striking 2002 and inserting 2002, and the approximately 10,137 acres of Federal land managed by the Bureau of Land Management, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021; 
(2)in paragraph (4), by striking 2002 and inserting 2002, and the approximately 3,878 acres of Federal land managed by the Bureau of Land Management, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021;  (3)in paragraph (5), by striking 2002 and inserting 2002, and the approximately 19,521 acres of Federal land managed by the Bureau of Land Management, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021;
(4)in paragraph (11), by striking 2002 and inserting 2002, and the approximately 44,942 acres of Federal land managed by the Bureau of Land Management, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021; (5)in paragraph (12), by striking 2002 and inserting 2002, and the approximately 30,211 acres of Federal land managed by the Bureau of Land Management, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021; 
(6)in paragraph (16), by striking 2002 and inserting 2002, and the approximately 31,120 acres of Federal land managed by the Bureau of Land Management, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021;  (7)in paragraph (17), by striking 2002 and inserting 2002, and the approximately 699 acres of Federal land managed by the Bureau of Land Management, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021; and 
(8)by adding at the end the following:  (19)Mount stirling wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 73,011 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Mount Stirling Wilderness.
(20)Overton wildernessCertain Federal land managed by the National Park Service, comprising approximately 23,227 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Overton Wilderness. (21)Twin springs wildernessCertain Federal land managed by the National Park Service, comprising approximately 9,684 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Twin Springs Wilderness.
(22)Scanlon wash wildernessCertain Federal land managed by the National Park Service, comprising approximately 22,826 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Scanlon Wash Wilderness. (23)Hiller mountains wildernessCertain Federal land managed by the National Park Service, comprising approximately 14,832 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Hiller Mountains Wilderness.
(24)Hell’s kitchen wildernessCertain Federal land managed by the National Park Service, comprising approximately 12,439 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Hells Kitchen Wilderness’. (25)South million hills wildernessCertain Federal land managed by the National Park Service, comprising approximately 8,955 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the South Million Hills Wilderness.
(26)New york mountains wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 14,114 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which is incorporated in, and considered to be a part of, the Mojave Wilderness designated by section 601(a)(3) of the California Desert Protection Act of 1994 (16 U.S.C. 1132 note; Public Law 103–433; 108 Stat. 4496). (27)Piute mountains wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 7,404 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, which is incorporated in, and considered to be a part of, the Mojave Wilderness designated by section 601(a)(3) of the California Desert Protection Act of 1994 (16 U.S.C. 1132 note; Public Law 103–13 433; 108 Stat. 4496).
(28)Sheep range wildernessCertain Federal land managed by the Director of the United States Fish and Wildlife Service, comprising approximately 435,277 acres, as generally depicted as Sheep Range Wilderness on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Sheep Range Wilderness. (29)Las vegas range wildernessCertain Federal land managed by the Director of the United States Fish and Wildlife Service and the Director of the Bureau of Land Management, comprising approximately 150,823 acres, as generally depicted as Las Vegas Range Wilderness on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Las Vegas Range Wilderness.
(30)Gass peak wildernessCertain Federal land managed by the Director of the United States Fish and Wildlife Service, comprising approximately 33,424 acres, as generally depicted as Gass Peak Wilderness on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Gass Peak Wilderness. (31)Desert bighorn wildernessCertain Federal land managed by the Director of the United States Fish and Wildlife Service, comprising approximately 285,749 acres, as generally depicted as Desert Bighorn Wilderness on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Desert Bighorn Wilderness.
(32)Pintwater-east desert-spotted range wildernessCertain Federal land managed by the Director of the United States Fish and Wildlife Service, comprising approximately 268,698 acres, as generally depicted as Pintwater-East Desert-Spotted Range Wilderness on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Pintwater-East Desert-Spotted Range Wilderness. (33)Hole-in-the-rock west wildernessCertain Federal land managed by the Director of the United States Fish and Wildlife Service, comprising approximately 91,533 acres, as generally depicted as Hole-In-The-Rock Wilderness on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Hole-In-The-Rock West Wilderness.
(34)Hole-in-the-rock east wildernessCertain Federal land managed by the Director of the United States Fish and Wildlife Service, comprising approximately 13,412 acres, as generally depicted as Hole-In-The-Rock Wilderness on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Hole-In-The-Rock East Wilderness. (35)Desert range wildernessCertain Federal land managed by the Director of the United States Fish and Wildlife Service, comprising approximately 23,100 acres, as generally depicted as Desert Range Wilderness on the map entitled Southern Nevada Land Management and dated February 22, 2021, which shall be known as the Desert Range Wilderness.
(36)Lucy gray wildernessCertain Federal land managed by the Bureau of Land Management, comprising approximately 9,717 acres, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021.. (b)Applicable lawSubject to valid existing rights and notwithstanding section 203(a) of the Clark County Conservation of Public Land and Natural Resources Act of 2002 (16 U.S.C. 1132 note; Public Law 107–282; 116 Stat. 2002), any reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act for purposes of administering land designated as wilderness or a wilderness addition by an amendment to section 202(a) of the Clark County Conservation of Public Land and Natural Resources Act of 2002 (16 U.S.C. 1132 note; Public Law 107–282; 116 Stat. 1999) made by subsection (a).
IVLocal government conveyances in the State of Nevada for public purposes
401.City of Boulder City, Nevada, conveyance
(a)DefinitionsIn this section: (1)CityThe term City means the city of Boulder City, Nevada.
(2)Federal landThe term Federal land means the public land that was reserved to the United States, as described in item 2 under exhibit B of Patent Nev–048100, which was created pursuant to Public Law 85–339 (72 Stat. 31). (b)Authorization of conveyanceOn request of the City, the Secretary shall convey to the City, without consideration, all right, title, and interest of the United States in and to the Federal land.
(c)Administration of acquired land
(1)In generalThe Federal land conveyed under subsection (b) shall be subject to valid existing rights.  (2)Administrative authorityThe Secretary shall continue to have administrative authority over the Federal land conveyed under subsection (b) after the date of the conveyance.
(d)Reversion
(1)In generalIf the Federal land conveyed under subsection (b) ceases to be used for the public purpose for which the Federal land was conveyed, the Federal land shall revert to the United States, at the discretion of the Secretary, if the Secretary determines that reversion is in the best interest of the United States. (2)Responsibility of CityIf the Secretary determines under paragraph (1) that the Federal land should revert to the United States and that the Federal land is contaminated with hazardous waste, the City shall be responsible for remediation of the contamination of the Federal land.
402.City of Mesquite, Nevada, conveyance for the protection of the Virgin River watershed
(a)DefinitionsIn this section: (1)CityThe term City means the city of Mesquite, Nevada.
(2)Federal landThe term Federal land means the approximately 250 acres of Federal land, as generally depicted on the Map. (3)MapThe term Map means the map entitled City of Mesquite, River Park and dated November 13, 2019.
(b)Authorization of conveyanceNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 ( 43 U.S.C. 1712, 1713), on request of the City, the Secretary shall convey to the City, without consideration, all right, title, and interest of the United States in and to the Federal land for use by the City in developing and implementing a watershed management plan for the Virgin River watershed, subject to the provisions of this section. (c)Map and legal descriptions (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare final legal descriptions of the Federal land to be conveyed under subsection (b). 
(2)CorrectionsThe Secretary may correct any minor errors in the Map or legal descriptions prepared under paragraph (1).  (3)AvailabilityThe Map and legal descriptions prepared under paragraph (1) shall be on file and available for public inspection in the Las Vegas Field Office of the Bureau of Land Management.
(d)Reversion
(1)In generalIf the Federal land conveyed under subsection (b) ceases to be used for the public purpose for which the Federal land was conveyed, the Federal land shall revert to the United States, at the discretion of the Secretary, if the Secretary determines that reversion is in the best interest of the United States. (2)Responsibility of CityIf the Secretary determines under paragraph (1) that the Federal land should revert to the United States and that the Federal land is contaminated with hazardous waste, the City shall be responsible for the remediation of the contamination of the Federal land.
403.Clark County, Nevada, conveyance to support public safety and wildfire response
(a)Authorization of conveyanceNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), on request of the County, the Secretary shall convey to the County, without consideration, all right, title, and interest of the United States in and to the following parcels of Federal land, subject to the provisions of this section: (1)Mount charleston public safety complexThe approximately 16-acre parcel of Federal land generally depicted as Parcel A on the map entitled Mount Charleston Public Safety Complex and dated November 13, 2019, and the 1.5-acre parcel of Federal land depicted on the map entitled Parcel for Lee Canyon Fire Station and dated November 13, 2019, for police and fire facilities.
(2)Public safety training facilitiesThe approximately 123 acres of Federal land, as generally depicted on the map entitled Metro Parcels and dated November 13, 2019, for public safety training facilities. (b)Payment of costsAs a condition of the conveyance under subsection (a), the County shall pay any costs relating to any land surveys and other associated costs of conveying the parcels of Federal land under subsection (a).
(c)Map and legal descriptions
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare final legal descriptions of the parcels of Federal land to be conveyed under subsection (a). (2)CorrectionsThe Secretary may correct any minor errors in the maps described in subsection (a) or legal descriptions prepared under paragraph (1). 
(3)AvailabilityThe maps described in subsection (a) and legal descriptions prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. (d)Reversion (1)In generalIf any parcel of Federal land conveyed under subsection (a) ceases to be used for the public purpose for which the parcel of Federal land was conveyed, the parcel of Federal land shall revert to the United States, at the discretion of the Secretary, if the Secretary determines that reversion is in the best interest of the United States.
(2)Responsibility of CountyIf the Secretary determines under paragraph (1) that a parcel of Federal land should revert to the United States and that the parcel of Federal land is contaminated with hazardous waste, the County shall be responsible for remediation of the contamination of the parcel of Federal land. 404.Moapa Valley Water District, Nevada, conveyance to support access to rural water supply (a)DefinitionsIn this section:
(1)DistrictThe term District means the Moapa Valley Water District. (2)Federal landThe term Federal land means the approximately 121 acres of Federal land, as generally depicted on the Map.
(3)MapThe term Map means the map entitled Moapa Valley Water District–Facilities and Land Conveyances and dated November 13, 2019. (b)Authorization of conveyance (1)In generalNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713) and subject to paragraph (2), on request of the District, the Secretary shall convey to the District, without consideration, all right, title, and interest of the United States in and to the Federal land for the construction, operation, and maintenance of critical water conveyance infrastructure necessary to supply water to the communities of Logandale, Overton, Glendale, and Moapa, Nevada.
(2)LimitationIf any parcel of Federal land authorized for conveyance under paragraph (1) is subject to transfer for the benefit of the Tribe under section 101(a), the interest in the parcel of Federal land to be conveyed to the District under paragraph (1) shall be in the form of a right-of-way for construction, maintenance, and operation of critical water conveyance infrastructure. (c)Map and legal descriptions (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare final legal descriptions of the Federal land to be conveyed under subsection (b). 
(2)CorrectionsThe Secretary may correct any minor errors in the Map or legal descriptions prepared under paragraph (1).  (3)AvailabilityThe Map and legal descriptions prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. 
(d)Reversion
(1)In generalIf the Federal land conveyed under subsection (b) ceases to be used for the public purpose for which the Federal land was conveyed, as described in subsection (b), the Federal land shall revert to the United States, at the discretion of the Secretary, if the Secretary determines that reversion is in the best interest of the United States. (2)Responsibility of districtIf the Secretary determines under paragraph (1) that the Federal land should revert to the United States and that the Federal land is contaminated with hazardous waste, the District shall be responsible for remediation of the contamination of the Federal land.
405.City of North Las Vegas, Nevada, conveyance for fire training facility
(a)DefinitionsIn this section: (1)CityThe term City means the City of North Las Vegas, Nevada.
(2)Federal landThe term Federal land means the approximately 10 acres of Federal land, as generally depicted on the Map. (3)MapThe term Map means the map entitled North Las Vegas Fire Department Training Facility and dated November 13, 2019. 
(b)Authorization of conveyanceNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), on request of the City, the Secretary shall convey to the City, without consideration, all right, title, and interest of the United States in and to the Federal land for the construction, operation, and maintenance of a training facility necessary to support public safety and fire response, subject to the provisions of this section. (c)Payment of costsAs a condition of the conveyance under subsection (b), the City shall pay any costs relating to any surveys and other associated costs of conveying the Federal land.
(d)Map and legal descriptions
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare final legal descriptions of the Federal land to be conveyed under subsection (b).  (2)CorrectionsThe Secretary may correct any minor errors in the Map or legal descriptions prepared under paragraph (1). 
(3)AvailabilityThe Map and legal descriptions prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management. (e)Reversion (1)In generalIf the Federal land conveyed under subsection (b) ceases to be used for the public purpose for which the Federal land was conveyed, the Federal land shall revert to the United States, at the discretion of the Secretary, if the Secretary determines that reversion is in the best interest of the United States.
(2)Responsibility of CityIf the Secretary determines under paragraph (1) that the Federal land should revert to the United States and that the Federal land is contaminated with hazardous waste, the City shall be responsible for remediation of the contamination on the Federal land. VImplementation of Lower Virgin River watershed plan 501.Implementation of Lower Virgin River watershed planSection 3(d)(3) of Public Law 99–548 (commonly known as the Mesquite Lands Act of 1988) (100 Stat. 3061; 110 Stat. 3009–202; 116 Stat. 2018) is amended—
(1)by striking subparagraphs (A) and (B) and inserting the following:  (A)for the development and implementation of a watershed plan for the Lower Virgin River; and ; and
(2)by redesignating subparagraph (C) as subparagraph (B). VISouthern Nevada Limited Transition Area  601.Southern Nevada Limited Transition Area (a)Definition of transition areaSection 2602(a) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1117) is amended by striking paragraph (4) and inserting the following: 

(4)Transition areaThe term Transition Area means the approximately 742 acres of Federal land located in Henderson, Nevada, identified as Subject Area on the map entitled Limited Transition Area (LTA) 2020 Amendment and dated October 12, 2020, excluding the east 100 feet of the NW1/4 sec. 21, T. 23 S., R. 61 E., identified on the map as NV Energy Utility Corridor.. (b)Use of land for nonresidential development; retention of land by CitySection 2602(b) of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1117) is amended—
(1)in paragraph (2)— (A)by striking subparagraphs (A) and (B) and inserting the following:

(A)Authorized usesAfter the conveyance to the City under paragraph (1), the City may sell, lease, or otherwise convey any portion of the Transition Area for purposes of— (i)nonresidential development; or
(ii)limited residential development that— (I)augments and integrates any nonresidential development under clause (i); and
(II)is not freestanding. (B)Fair market valueAny land sold, leased, or otherwise conveyed under subparagraph (A) shall be for not less than fair market value.; and
(B)in subparagraph (C), by inserting and applicable State law before the period at the end;  (2)by striking paragraph (3) and inserting the following:

(3)Use of land for recreation or other public purposes; retention by cityThe City may elect to retain parcels in the Transition Area— (A)for public recreation or other public purposes consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.) by providing to the Secretary written notice of the election; or
(B)for any other use by the City, by providing to the Secretary— (i)written notice of the election; and
(ii)consideration in an amount equal to the fair market value of the land retained, which shall be subject to disposition in accordance with paragraph (2)(D).; and (3)in paragraph (5)(A), by striking or reserved for recreation or other public purposes under paragraph (3) and inserting , reserved for recreation or other public purposes under paragraph (3)(A), or retained by the City under paragraph (3)(B). 
VIIMiscellaneous provisions
701.Off-highway vehicle recreation areas
(a)EstablishmentSubject to valid existing rights, and to rights-of-way for the construction, maintenance, and operation of Moapa Valley Water District facilities, as depicted on the map entitled Moapa Valley Water District–Facilities and Land Conveyances, the following areas of Federal land administered by the Bureau of Land Management in the State are established as off-highway vehicle recreation areas: (1)Laughlin off-highway vehicle recreation areaThe approximately 18,304 acres of Federal land, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, to be known as the Laughlin Off-Highway Vehicle Recreation Area.
(2)Logandale trails off-highway vehicle recreation areaThe approximately 21,756 acres of Federal land, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, to be known as the Logandale Trails Off-Highway Vehicle Recreation Area. (3)Nelson hills off-highway vehicle recreation areaThe approximately 42,756 acres of Federal land, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, to be known as the Nelson Hills Off-Highway Recreation Area.
(4)Sandy valley off-highway vehicle recreation areaThe approximately 39,040 acres of Federal land, as generally depicted on the map entitled Southern Nevada Land Management and dated February 22, 2021, to be known as the Sandy Valley Off-Highway Vehicle Recreation Area.  (b)PurposesThe purposes of each off-highway vehicle recreation area established by subsection (a) (referred to in this section as an off-highway vehicle recreation area) are to preserve, protect, and enhance for the benefit and enjoyment of present and future generations—
(1)off-highway vehicle use; (2)other activities as the Secretary determines to be appropriate; and
(3)the scenic, watershed, habitat, cultural, historic, and ecological resources of the off-highway vehicle recreation areas. (c)Management plans (1)In generalNot later than 2 years after the date of enactment of this Act, in accordance with applicable law, the Secretary shall develop a comprehensive plan for the long-term management of each off-highway vehicle recreation area.
(2)ConsultationIn developing the management plans under paragraph (1), the Secretary shall consult with— (A)appropriate State, Tribal, and local governmental entities; and
(B)members of the public. (d)ManagementThe Secretary shall manage the off-highway vehicle recreation areas—
(1)to support the purposes described in subsection (b); and (2)in accordance with—
(A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); (B)this section; and
(C)any other applicable law (including regulations). (e)Motorized vehicles (1)In generalExcept as needed for administrative purposes or to respond to an emergency, the use of motorized vehicles in the off-highway vehicle recreation areas shall be permitted only on roads and trails designated for the use of motorized vehicles by the applicable management plan under subsection (c).
(2)Interim managementDuring the period beginning on the date of enactment of this Act and ending on the date on which the management plan under subsection (c) for an off-highway vehicle recreation area takes effect, the use of motorized vehicles in the off-highway vehicle recreation areas shall be permitted in accordance with the applicable land use plan. (3)Effect of subsectionNothing in this subsection prevents the Secretary from closing an existing road or trail to protect natural resources or public safety, as the Secretary determines to be appropriate.
(f)Transportation and utility corridorsNothing in this section— (1)affects the existence, use, operation, maintenance, repair, construction, reconfiguration, expansion, inspection, renewal, reconstruction, alteration, addition, relocation improvement funding, removal, or replacement of any utility facility or appurtenant right-of-way within an existing designated transportation and utility corridor within an off-highway vehicle recreation area; 
(2)precludes the Secretary from authorizing the establishment of a new utility facility right-of-way within an existing designated transportation and utility corridor within an off-highway vehicle recreation area— (A)in accordance with— 
(i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and (ii)any other applicable law; and 
(B)subject to such terms and conditions as the Secretary determines to be appropriate; or (3)prohibits access to, or the repair or replacement of, a transmission line within a right-of-way grant within an off-highway vehicle recreation area issued before the date of enactment of this Act.
(g)WithdrawalSubject to valid existing rights, all Federal land within the boundaries of an off-highway vehicle recreation area, together with any land designated as the Nellis Dunes Off-Highway Vehicle Recreation Area under section 3092(j)(3)(A) of Public Law 113–291 (16 U.S.C. 460aaaa(3)(A)), is withdrawn from— (1)all forms of appropriation or disposal under the public land laws;
(2)location, entry, and patent under the mining laws; and (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws.
(h)Maps and legal descriptions
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall finalize the legal description of each off-highway vehicle recreation area. (2)ErrorsThe Secretary may correct any minor error in—
(A)a map referred to in subsection (a); or (B)a legal description under paragraph (1).
(3)TreatmentThe maps and legal descriptions referred to in paragraph (2) shall— (A)be on file and available for public inspection in the appropriate offices of the Bureau of Land Management; and
(B)have the same force and effect as if included in this Act, subject to paragraph (2). 702.Water infrastructure conveyances for public purposes (a)DefinitionsIn this section:
(1)Federal landThe term Federal land means the approximately 2,495 acres of Federal land, as generally depicted on the Map. (2)MapThe term Map means the map entitled Section 702 Water Infrastructure Conveyances for Public Purposes and dated December 3, 2020. 
(b)Authorization of conveyanceNotwithstanding section 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1713) and subject to valid existing rights, on receipt of a request from a public water agency that provides wholesale or retail water service in the County, the Secretary shall convey to the public water agency, without consideration, all right, title, and interest of the United States in and to the Federal land for the construction, operation, and maintenance of critical water conveyance infrastructure necessary to supply water to the communities serviced by the public water agency.  (c)Map and legal description (1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall prepare a final legal description of the Federal land to be conveyed under subsection (b).
(2)CorrectionsThe Secretary may correct any minor errors in the Map or the legal description prepared under paragraph (1). (3)AvailabilityThe Map and the legal description prepared under paragraph (1) shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
(d)Reversion
(1)In generalIf the Federal land conveyed under subsection (b) ceases to be used for the public purpose for which the Federal land was conveyed, as described in subsection (b), the Federal land shall revert to the United States, at the discretion of the Secretary, if the Secretary determines that reversion is in the best interest of the United States. (2)Responsibility of public water agencyIf the Secretary determines under paragraph (1) that the Federal land should revert to the United States and that the Federal land is contaminated with hazardous waste, the public water agency shall be responsible for remediation of the contamination of the Federal land. 
(e)Effect of sectionNothing in this section— (1)permits any public water agency to obtain title to Federal land for the purpose of constructing the groundwater development project referred to in the right-of-way numbered N–78803; or
(2)affects the right, interest, or authority of the National Park Service to manage the Lake Mead National Recreation Area. 703.Lower Las Vegas Wash weirs (a)In generalSubject to valid existing rights and all applicable laws, the Secretary shall complete construction of the 6 erosion control weirs on the lower Las Vegas Wash within the Lake Mead National Recreation Area that are unfinished as of the date of enactment of this Act, as identified in the study of the Federal Highway Administration entitled 2010 Lower Las Vegas Wash Planning Study.
(b)DeadlineThe Secretary shall complete construction of the weirs described in subsection (a) by not later than 8 years after the date of enactment of this Act. 704.Critical flood control facilitiesThe Secretary shall amend the Las Vegas Resource Management Plan dated 1998 to allow for the design and construction of flood control facilities in the Coyote Springs Desert Tortoise Area of Critical Environmental Concern, as described in the most-recent update of the Las Vegas Valley Master Plan for Flood Control Facilities developed by the Regional Flood Control District, as generally depicted on the map attached to that update entitled Regional Flood Control District Master Plan Facilities in the Coyote Springs Area of Critical Environmental Concern.
705.Maximizing education benefits
(a)Nevada System of Higher EducationSection 3092(h)(2) of Public Law 113–291 (127 Stat. 3874) is amended— (1)in subparagraph (B)(i)(II), by striking purposes; and and inserting the following: 
purposes, subject to the condition that the Board of Regents may— (aa)enter into 1 or more public-private partnerships or agreements (including a lease or conveyance), with respect to the Federal land, with any individual or entity for the commercial or residential development of all, or any portion of, the Federal land, to the extent that the development is consistent with the educational and research purposes of the System (including any use intended to generate financial support for those purposes); and
(bb)impose restrictions on the Federal land in accordance with those purposes; and; and (2)in subparagraph (C), by striking The System and inserting Subject to subparagraph (B)(i)(II), the System.
(b)Nevada State College at HendersonSection 704(b)(3) of the Clark County Conservation of Public Land and Natural Resources Act of 2002 (Public Law 107–282; 116 Stat. 2015) is amended by striking subparagraph (A) and inserting the following:  (A)In generalThe College and the City may—
(i)use the land conveyed under paragraph (1) for any purpose relating to the establishment, operation, growth, or maintenance of the College, including any use that may generate financial support for such a purpose; and (ii) (I)enter into 1 or more public-private partnerships or agreements (including a lease or conveyance), with respect to the conveyed land, with any individual or entity for the commercial or residential development of all, or any portion of, the land; and
(II)impose such other restrictions on the conveyed land as the College and the City determine to be appropriate.. 706.Jurisdiction over fish and wildlifeNothing in this Act affects the jurisdiction of the State with respect to the management of fish or wildlife on any Federal land located in the State.

